             Case 2:16-cr-00007-RSM Document 476 Filed 01/04/21 Page 1 of 2




 1                                                       The Honorable Ricardo S. Martinez
 2
 3
 4
 5
 6
                               UNITED STATES DISTRICT COURT
 7                            WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 8
 9
        UNITED STATES OF AMERICA,                       NO. CR16-007-RSM
10
                              Plaintiff,
11                                                     ORDER GRANTING MOTION TO
                                                       SEAL EXHIBIT A TO
12
                                                       GOVERNMENT’S RESPONSE TO
                         v.
13                                                     DEFENDANT’S MOTION FOR
        LONNIE LILLARD,                                COMPASSIONATE RELEASE
14
                                                       PURSUANT TO 18 U.S.C.
15                            Defendant.               § 3582(c)(1)(A)
16
17          This matter has come before the Court on the motion to seal Exhibit A to

18 Government’s Response to Defendant’s Motion for Compassionate Release Pursuant to
19 18 U.S.C. § 3582(c)(1)(A). The Court has reviewed the motion and records in this case
20 and finds there are compelling reasons to permit the filing under seal of the Exhibit A to
21 Government’s Response to Defendant’s Motion for Compassionate Release Pursuant to
22 18 U.S.C. § 3582(c)(1)(A), due to the sensitive information contained therein.
23 //
24 //
25 //
26 //
27 //
28
     Sealing Order                               -1                     UNITED STATES ATTORNEY
                                                                       700 STEWART STREET, SUITE 5220
     United States v. Lillard, CR16-007RSM
                                                                         SEATTLE, WASHINGTON 98101
                                                                               (206) 553-7970
             Case 2:16-cr-00007-RSM Document 476 Filed 01/04/21 Page 2 of 2




 1          IT IS HEREBY ORDERED that Exhibit A to Government’s Response to
 2 Defendant’s Motion for Compassionate Release Pursuant to 18 U.S.C. § 3582(c)(1)(A)
 3 be filed under seal.
 4          DATED this 4th day of January, 2021.
 5
 6
 7
 8
                                             A
                                             RICARDO S. MARTINEZ
                                             CHIEF UNITED STATES DISTRICT JUDGE
 9
10
11 Presented by:
12
   /s/ Helen J. Brunner
13 HELEN J. BRUNNER
14 Assistant United States Attorney
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     Sealing Order                                 -2               UNITED STATES ATTORNEY
                                                                   700 STEWART STREET, SUITE 5220
     United States v. Lillard, CR16-007RSM
                                                                     SEATTLE, WASHINGTON 98101
                                                                           (206) 553-7970
